                                                                                            FILED
                                                                                   2019 Nov-05 AM 10:08
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                          JASPER DIVISION

KENJI ANTWONE HILL,                        )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )              Civil Action Number
                                           )           6:19-cv-01260-AKK-SGC
SGT. TUCKER, et al.,                       )
                                           )
       Defendants.                         )

                          MEMORANDUM OPINION
      The magistrate judge filed a report on October 9, 2019, recommending this

action be dismissed without prejudice for failure to prosecute. Doc. 6. Although the

magistrate judge advised the plaintiff of his right to file specific written objections

within fourteen (14) days, no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report is

ADOPTED, and the recommendation is ACCEPTED. Therefore, this action is due

to be dismissed without prejudice for failure to prosecute.

      A Final Judgment will be entered.

      DONE the 5th day of November, 2019.


                                        _________________________________
                                                ABDUL K. KALLON
                                          UNITED STATES DISTRICT JUDGE
